

114 S3336 ES: To provide installation reutilization authority for arsenals, depots, and plants.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 3336IN THE SENATE OF THE UNITED STATESAN ACTTo provide installation reutilization authority for arsenals, depots, and plants.
	
		1.Installation reutilization authority for arsenals, depots, and plants
 (a)Modified authorityIn the case of a military manufacturing arsenal, depot, or plant, the Secretary of the Army may authorize leases and contracts under section 2667 of title 10, United States Code, for a term of up to 25 years, notwithstanding subsection (b)(1) of such section, if the Secretary determines that a lease or contract of that duration will promote the national defense or be in the public interest for the purpose of—
 (1)helping to maintain the viability of the military manufacturing arsenal, depot, or plant and any military installations on which it is located;
 (2)eliminating, or at least reducing, the cost of Government ownership of the military manufacturing arsenal, depot, or plant, including the costs of operations and maintenance, the costs of environmental remediation, and other costs; and
 (3)leveraging private investment at the military manufacturing arsenal, depot, or plant through long-term facility use contracts, property management contracts, leases, or other agreements that support and advance the preceding purposes.
				(b)Delegation and review process
 (1)In generalThe Secretary of the Army may delegate the authority provided by this section to the commander of the major subordinate command of the Army that has responsibility for the military manufacturing arsenal, depot, or plant or, if part of a larger military installation, the installation as a whole. The commander may approve a lease or contract under such authority on a case-by-case basis or a class basis.
 (2)Review periodAny lease or contract that is approved utilizing the delegation authority under paragraph (1) is subject to a 90-day hold period so that the Army real property manager may review the lease or contract pursuant to paragraph (3).
 (3)Disposition of reviewIf the Army real property manager disapproves of a contract or lease submitted for review under paragraph (2), the agreement shall be null and void upon transmittal by the real property manager to the delegating authority of a written disapproval, including a justification for such disapproval, within the 90-day hold period. If no such disapproval is transmitted within the 90-day hold period, the agreement shall be deemed approved.
 (4)Approval of revised agreementIf, not later than 60 days after receiving a disapproval under paragraph (3), the delegating authority submits to the Army real property manager a new contract or lease that addresses the Army real property manager’s concerns outlined in such disapproval, the new contract or lease shall be deemed approved unless the Army real property manager transmits to the delegating authority a disapproval of the new contract or lease within 30 days of such submission.
 (c)Military manufacturing arsenal, depot, or plant definedIn this section, the term military manufacturing arsenal, depot, or plant means a Government-owned, Government-operated defense plant of the Army that manufactures weapons, weapon components, or both.
 (d)SunsetThe authority under this section shall terminate at the close of September 30, 2019.Passed the Senate December 10 (legislative day, December 9), 2016.Secretary